Mr. Justice Wolf
delivered the opinion of the court.
In the District Court of San Juan the appellant, Sergio Plata, was convicted of burglary in the first degree and sentenced to two years in the penitentiary. He appealed in due time and similarly asked that the court order the stenographer to reproduce his notes for the purpose of the appeal. The court, on the 27th of’ November, 1926, ordered the stenographer to reproduce his said notes within twenty days. Then nothing more was done, nor an extension asked, and on the 20th of December, 1926, the transcript was sent up to this court without a record of the evidence adduced at the trial. The appellant had no attorney to represent him in the court below, nor now, and requests this court to grant him time to incorporate the evidence.
Generally, if a man tries his case without an attorney he must abide by the consequences like any other litigant. The law requires that an appellant should push his cases and obtain extensions, if necessary. Here, however, the appellant was in jail and was not free to attend the court to push his appeal and of course he was ignorant of the fact that his time should be extended. Twenty days ordinarily should be ample time, but a stenographer in the District Court of San Juan is actually working nearly all the time.
Under the circumstances we feel disposed to exercise our discretion and the appellant will be allowed thirty days within which to incorporate the evidence in this case and to obtain the necessary orders from the District Court of San Juan.